DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 2, applicant claims “A sweetener composition of claim 1 comprising at least one sweetener selected from…” and goes on to list numerous list of sweeteners, it is unclear what applicant is claiming as it is unclear if applicant means for the sweetener composition to further comprises the sweeteners listed, or if the sweetener composition comprises these sweeteners instead of the α glucosylated derivatives of steviol glycosides claimed in claim 1.  This uncertainty is highlighted by the fact that the list of sweeteners listed in claim 2 includes glucosylated steviol glycosides.  It would provide clarity to amend the claims to read “A sweetener composition of claim 1 further comprising at….”, and to delete glucosylated steviol glycosides from claim 2.  If applicant intends for the sweetener composition to alternatively comprise the sweeteners claimed instead of glucosylated steviol glycosides, amending the claim to be an independent claim would provide clarity, as this interpretation would not further limit the claim from which it depends.  
Further regarding claim 3 and claims dependent thereon, Claim 3 recites the Markush group “selected from the group including” The use of "including" (as opposed to “consisting of”) to define a Markush group is improper, as it leaves the composition of the group open-ended (MPEP 2173.05(h)).  It is therefore unclear what applicant is claiming.  It would provide clarity if applicant were to amend the claim as follows, “selected from the group consisting of“.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (USP 4219571).
Regarding claim 1 and the limitation “A sweetener composition comprising a-1,4-glucosyl derivatives of steviol glycosides.” Miyake teaches sweetener composition comprising alpha glucosyl steviol glycosides, i.e. steviosides and Rebaudiosides, (Abstract, Figure 3, Col 1 Ln 5-Col 2 Ln 45, Claim 1-5). 
Regarding claim 2 and the limitation “A sweetener composition of claim 1 comprising at least one sweetener selected from the group consisting of sucrose, glyceraldehyde, dihydroxyacetone, erythrose, threose, erythrulose, arabinose, lyxose, ribose, xylose, ribulose, xylulose, allose, altrose, allulose, galactose, glucose, gulose, idose, mannose, talose, fructose, psicose, sorbose, tagatose, mannoheptulose, sedoheltulose, octolose, fucose, rhamnose, arabinose, turanose, sialose, inulin, inulooligosaccharides, fructooligosaccharides, high fructose corn syrup (HFCS), maltodextrin, coupling sugar, honey, erythritol, xylitol, mannitol, sorbitol, inositol, stevia, rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, rebaudioside G, rebaudioside H, rebaudioside I, rebaudioside J, rebaudioside K, rebaudioside L, rebaudioside M, rebaudioside N, rebaudioside O, dulcoside A, dulcoside B, rubusoside, steviolbioside, stevioside, other steviol glycosides occurring in Stevia rebaudiana 

Regarding claim 3 and the limitation “A consumable comprising sweetener composition of claim 1, selected from the group including carbonated soft drinks, ready to drink beverages, energy drinks, isotonic drinks, low-calorie drinks, zero-calorie drinks, sports drinks, cola flavored carbonated soft drinks, fruit flavored carbonated soft drinks, berry flavored carbonated soft drinks, flavored teas, fruit and vegetable juices, juice drinks, dairy drinks, yoghurt drinks, alcohol beverages, powdered beverages, bakery products, cookies, biscuits, baking mixes, cereals, confectioneries, candies, chocolates, toffees, chewing gum, dairy products, flavored milk, yoghurts, flavored yoghurts, cultured milk, soy sauce and other soy base products, salad dressings, mayonnaise, vinegar, frozen-desserts, meat products, fish-meat products, bottled 
Regarding claim 4 and the limitation “A consumable of claim 3, further comprising at least one food ingredient selected from the group consisting of: acidulants, organic and amino acids, coloring agents, bulking agents, modified starches, gums, texturizers, preservatives, antioxidants, emulsifiers, stabilisers, thickeners, gelling agents, and a combination thereof.” Miyake further teaches the sweetener may be used with fillers of bulking agents, modified starch, flavoring and coloring agents (Col 6 Ln 63-Col 76 Ln 5).

Regarding claim 5 and the limitation “A method of sweetening a consumable by adding a composition of claim 1.” Miyake teaches examples of sweetening drinks (Col 17 Ln 45-Col 18 Ln 10), for food, beverages, confections, and table sweeteners (Col 17 Ln 25-45, Col 6 Ln 55-Col 7 ln 65).
The above reference anticipates the claim subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims listed for each of the respective U.S. Patents listed.  
In each case the U.S. Patent, claims an alpha glucosyl steviol glycoside sweetener, a food product comprising or sweetened by the sweetener, a method of making a food product, a method of sweetening, or a method of making the sweetener.  In each case the instant claims are rendered obvious as the sweetener renders obvious the instant claims to a sweetener, food products or composition comprising the sweetener, the combination with additional sweeteners as disclosed or claimed in the U.S. Patents, and the addition of or use of the sweetener.  Further the method of making or using renders obvious claims to the sweetener itself.  
U.S. Patent
Claims 
7838044
1-10
8323716
1-16
8318232
1-6
8790730
1-14
8501261
1-17
8257948
1-16
8647844
1-8
8993269
1-25

1-19
9706792
1-8
8318459
1-19
8735101
1-21
8669077
1-4
8911971
1-20
9055761
1-23
9894922
1
10874129
1-4
9107436
1-4
9420815
1-14
9585420
1-6
10130116
1-14
10743572
1-11
10398160
1-5
10602762
1-9
9877501
1-7
10492515
1-7
10485249
1-14
9392799
1-20
10729163
1-5

1-7
9474296
1-12
9055761
1-23
9603373
1-30
9169285
1-36
10485249
1-15
10117452
1-12
10780170
1-10




Although the claims at issue are not identical, they are not patentably distinct from each other because the patents make obvious the composition claimed and products containing the composition as well as using the sweetener composition as a sweetener, and for the reasons noted above. 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims listed for each of the respective copending Application listed.  
In each case the U.S. Patent, claims an alpha glucosyl steviol glycoside sweetener, a food product comprising or sweetened by the sweetener, a method of making a food product, a method of sweetening, or a method of making the sweetener.  In each case the instant claims are rendered obvious as the sweetener renders obvious the instant claims to a sweetener, food products or composition comprising the sweetener, the combination with additional sweeteners as disclosed or claimed in the U.S. Patents, and the addition of or use of the sweetener.  Further the method of making or using renders obvious claims to the sweetener itself.  
Application 

16697047
15, 21
16255614
1-20
17132363
1, 3-4
16835103
21-29
16995434
1-19
16667430
1-9, 11-14
17118702
1-13
16983750
1-24
15206930
7-15
16424230
1, 4-10, 12-27
14606612
1-9
15332760
14-18
15550075
1-2, 4-15, 17-18
16310141
1-5, 7-9
16440253
29-40
16348444
5, 14
17005096
5-7


Although the claims at issue are not identical, they are not patentably distinct from each other because the patents make obvious the composition claimed and products containing the composition as well as using the sweetener composition as a sweetener, and for the reasons noted above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657